Citation Nr: 1400389	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-46 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to a compensable rating for amputation of half of the distal phalanx, middle finger, right hand.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which continued a noncompensable disability rating for the Veteran's service-connected amputation.

The Board notes that the Veteran requested a hearing before the Board; however, he withdrew his request in May 2013.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 


FINDINGS OF FACT

1.  The Veteran's right middle finger was not amputated at the proximal interphalangeal joint or proximal thereto.

2.  The Veteran's service-connected amputation is manifested by sensitivity to cold, weakness when sustaining opposition, decreased sensation, tenderness to firm touch, decreased strength and dexterity, a grossly deformed fingernail and no flexion in the distal interphalangeal joint.


CONCLUSION OF LAW

Since the date of receipt of the claim for increase, May 21, 2009, the criteria for a 10 percent disability rating, but no higher, for amputation of half of the distal phalanx, middle finger, right hand have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5154 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes", and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided the Veteran proper pre-adjudication notice by letter in June 2009.  The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence.  

An appropriate VA examination was conducted in connection with the claim in June 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2009 examination was adequate as it was based on a physical examination of the Veteran and provides the medical information needed to address the rating criteria relevant to the issue on appeal.  There has been no indication by the Veteran or his Representative that his disability has worsened since June 2009 and for that reason, the Board concludes that there is adequate medical evidence of record to make a determination in this case and a remand for another VA examination is unnecessary.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Entitlement to a Compensable Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal exertion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, and interference with weight bearing are relevant considerations for determination of ratings for joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his amputation requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability.  DeLuca, 8 Vet. App. 202.  A finding of functional loss must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Amputation of the middle, or long, finger is addressed in 38 C.F.R. § 4.71a, Diagnostic Code 5154.  A 10 percent rating is assigned when there is amputation at the proximal interphalangeal joint or proximal thereto, without metacarpal resection.  A 20 percent rating applies with metacarpal resection (more than one-half of the bone lost).  A noncompensable rating applies for amputations that are less severe than provided for in the 10 percent rating.

In April 1969, the Veteran was granted service connection for amputation of half of the distal phalanx, middle finger, right hand evaluated at 0 percent disabling.  On a May 2009 statement in support of claim, the Veteran's Representative indicated the  finger was sensitive with residual scarring but no pain.  The RO interpreted this as a claim for an increased rating and scheduled the Veteran for a VA examination to assess the severity of the residuals of his amputation.

At the June 2009 examination, the examiner reviewed the claims file.  He noted that the Veteran "still has a portion of the distal phalanx joint and a residual portion of the nail growth plate that allows a portion of the nail to grow, although misshapen".  The Veteran explained to the examiner that his symptoms flare up in the winter when the middle finger becomes "dramatically cold and sensitive" and turns white in the cold.  In addition, the Veteran has difficulty gripping items with his right hand and the tip of the finger is more sensitive when it accidently hits something, especially something hard or metal.  The examiner also related that the nail protrudes and catches on clothing and other material.  

Upon physical examination, the examiner noted decreased strength and dexterity in the right middle finger.  There was no tenderness to palpitation with light touch, but there was tenderness to palpitation with firm touch.  The examiner noted that there was weakness in the right middle finger when sustaining opposition.  The examiner evaluated each hand as a unit.  He stated that there was "such slight remaining bone left in the distal interphalageal (DIP) joint in the right long finger that there is no flexion in that DIP joint."

In terms of how his amputation affects his daily life, it was noted the Veteran is able accommodate in his daily routine by using his left hand for most activities and can write with his right hand and dress himself.  He is able to use a twisting motion such as opening a doorknob, but, although strength for pushing and pulling is normal, strength for twisting such as opening a jar is abnormal.  The examiner also noted that sharp/dull sensation at the tip of the finger is decreased and there was decreased soft touch sensation as well.  

Upon consideration of this evidence, the Board finds that the severity of the symptomatology due to the Veteran's right middle finger amputation does not approach the level of the criteria for a compensable rating under DC 5154.  Only half of the distal tip of the finger is missing.  The finger was not amputated at the proximal interphalangeal joint or proximal thereto.  Evaluating the disability employing the criteria of DC 5140 alone would not result in an increased rating. 

The Board has also considered the possibility of using other diagnostic codes for rating finger disabilities that provide a compensable rating; however, the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5219 (unfavorable ankylosis of multiple digits), Diagnostic Codes 5220 to 5222 (favorable ankylosis of three or more digits), Diagnostic Codes 5224 to 5227 (ankylosis of individual digits), and finally, Diagnostic Codes 5228 to 5229 (limitation of motion of individual digits).  The evidence of record does not demonstrate ankylosis or that any of the other digits of his right hand have been impacted by his service-connected condition.  Therefore, these Diagnostic Codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

In addition, the Board has considered whether a separate rating is warranted for the residual scar noted on the June 2009 VA examination.  Pursuant to Diagnostic Codes 7802 to 7805, a scar is assigned a compensable rating when the scar is superficial, does not cause limited motion and the area is greater than 144 sq. inches (929 sq. cm.) or greater; a scar is superficial and unstable; the scar is superficial and painful on examination; or the scar limits the function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7805 (2011).  The Veteran's scar is 1.7 cm x 1 mm and was noted upon examination to be smooth, well-healed and stable.  Thus, the Board finds a separate rating for the scar is not warranted.

Despite the above conclusions, the Board finds the Veteran is entitled to a higher evaluation under the precepts of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra for functional impairment attributable to weakness, sensitivity and lack of normal endurance.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective evidence recorded at the June 2009 VA examination demonstrated decreased strength and dexterity, tenderness with firm touch, sensitivity to cold and when accidently hit on something hard or metal, and weakness when sustaining opposition.  The fingernail was described as "grossly deformed", the Veteran has no flexion at all in the DIP joint, and grip strength was noted to be abnormal.  These factual findings indicate a degree of disability which was evident to a VA examiner upon testing.  Thus, the Board finds the evidence supports the assignment of a 10 percent disability rating, but no higher, due to functional loss caused by the Veteran's service-connected amputation.

III.  Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

There is no evidence that the amputation of the tip of the Veteran's finger has unusual symptoms which are not accounted for by the rating schedule.  A 10 percent rating is contemplated for more severe amputations that reach the proximal interphalangeal joint.  As mentioned, the rating schedule is intended to compensate for average impairment in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  In this case, the problems and limitations reported by the Veteran do not significantly impair his daily functioning and have not been shown to affect his earning capacity.  In the absence of exceptional factors associated with the Veteran's amputation, no further consideration is required, and the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran related to the VA examiner in June 2009 that he served as a union plumber for many years following separation from the military and then retired.  He is able to write and do nearly all ordinary activities of daily life without limitation.  The Board finds that the issue of entitlement to a TDIU has not been raised by the record and further consideration is not warranted.

The level of impairment of the amputation has been relatively stable throughout the appeals period.  Therefore, the application of staged ratings is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



ORDER

Entitlement to a disability rating of 10 percent (but no higher) for amputation of half of the distal phalanx, middle finger, right hand is granted from May 21, 2009, the date of receipt of claim, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


